                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:18-CV-317-FDW-DCK

 GREG A. WIGGAN,                                  )
                                                  )
                   Plaintiff,                     )
                                                  )
        v.                                        )          ORDER
                                                  )
 UNIVERSITY OF NORTH CAROLINA -                   )
 CHARLOTTE,                                       )
                                                  )
                  Defendant.                      )
                                                  )


       THIS MATTER BEFORE THE COURT on the “Unopposed Motion To Stay Initial

Scheduling Order Pending A Ruling On The Motion To Dismiss” (Document No. 14) filed

December 12, 2018. This matter has been referred to the undersigned Magistrate Judge pursuant

to 28 U.S.C. §636(b), and immediate review is appropriate. Having carefully considered the

motion, the record, and applicable authority, and in consultation with Judge Whitney’s chambers,

the undersigned will deny the motion. See 3:07-mc-047-FDW (Document No. 2, p.6).

       IT IS, THEREFORE, ORDERED that the “Unopposed Motion To Stay Initial

Scheduling Order Pending A Ruling On The Motion To Dismiss” (Document No. 14) is DENIED.

       SO ORDERED.


                                        Signed: December 13, 2018
